Exhibit 10.17
 

Information Analysis Incorporated 2013 Annual Report Form 10-K

 
MODIFICATION AGREEMENT


This MODIFICATION AGREEMENT entered into as of November 26, 2013, between
Information Analysis Incorporated, a Virginia corporation, with an address of
11240 Waples Mill Road, Suite 201, Fairfax, Virginia 22030 (the "Borrower") and
TD Bank, NA, a National Association with an address of Suite 145, 2070 Chain
Bridge Road, Vienna, Virginia 22182 (the "Bank”).


WHEREAS, the Bank established a revolving line of credit (the "Revolving Loan")
for Borrower which matures on December 1, 2013 (the "Maturity Date") respecting
which Bank agreed to Lend to Borrower upon Borrower's request, but subject to
the terms and conditions set forth in various loan documents, of up to One
Million Dollars and Zero Cents ($1,000,000.00) (the "Revolving Loan Amount");


WHEREAS, the Revolving Loan is evidenced by that certain Promissory Note, dated
December 20, 2005 (as previously amended, modified or supplemented, the "Note"),
by the Borrower in favor of the Bank in the face amount of the Revolving Loan
Amount;


WHEREAS, in connection with the Revolving Loan, Borrower entered into that
certain Loan Agreement, dated December 20, 2005 (as previously amended, modified
or supplemented, the "Loan Agreement");


WHEREAS, the Loan Agreement and the Note and all other documents and instruments
executed in connection with or relating to the Loan are referred to herein,
collectively, as the "Loan Documents"; and all collateral granted to the Bank to
secure the Loan is referred to herein, collectively, as the "Collateral";


WHEREAS, the Borrower and the Bank have agreed to modify the interest rate(s)
applicable to the Loan:


WHEREAS, the Borrower and the Bank have agreed to modify the Loan and the Loan
Documents in accordance with the terms of this Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Bank and the Borrower mutually agree as
follows:


1.  MODIFICATION


1.1           Recitals and Representations Accurate.  The above recitals are
hereby made a part of this Agreement and the Borrower acknowledges and agrees
that each of the recitals is true and correct.


1.2           Ratification.  All of the terms, covenants, provisions,
representations, warranties, and conditions of the Loan Documents, as amended or
modified hereby, are ratified, acknowledged, confirmed, and continued in full
force and effect as if fully restated herein.


1.3           Amended and Restated Note.  The Note shall be amended and restated
in the form attached hereto as Exhibit A (the “Amended Note”).


1.4           Representations and Warranties.  The Borrower hereby represents
and warrants to the Bank that:


(a)  The person executing this Agreement is duly authorized to do so and to bind
the Borrower to the terms hereof;


(b)  Each of the Loan Documents is a valid and legal binding obligation of the
Borrower, enforceable in accordance with its terms, and is not subject to any
defenses, counterclaims, or offsets of any kind;


(c)  All financial statements delivered to the Bank were true, accurate and
complete, in all material respects, as of the date of delivery to the Bank;


(d)             Since the date of the Loan Documents there has been no material
adverse change in the condition, financial or otherwise, of the Borrower, except
as disclosed to the Bank in writing;


(e)             There exists no action, suit, proceeding or investigation, at
law or in equity, before any court, board, administrative body or other entity,
pending or threatened, affecting the Borrower or its property, where in an
unfavorable decision, ruling or finding would materially adversely affect the
business operations, property or financial condition of the Borrower; and


(f)  There exists no event of default, or other circumstance that with the
passage of time or giving of notice or both will become an event of default,
under any of the Loan Documents.




 
 

--------------------------------------------------------------------------------

 
 
 

Information Analysis Incorporated 2013 Annual Report Form 10-K

 
1.5           Interest. Fees. Costs and Expenses.  The Borrower shall,
simultaneously with the execution of this Agreement, pay to the Bank all accrued
interest owing on the Loan as of the date of this Agreement together with all
fees, costs and expenses due and owing to the Bank by the Borrower under the
Loan Documents.
 
1.6           Additional Changes.
(a)  Effective the date of this Agreement, the Minimum Tangible Net Worth
Covenant shall be eliminated in its entirety.
(b)  Effective the date of this Agreement, the loan shall be renewed until
December 1, 2014.
 
2.  MISCELLANEOUS


2.1           Set-Off.  The Borrower hereby grants to the Bank a continuing lien
and security interest in any and all deposits or other sums at any time credited
by or due from the Bank to the Borrower and any cash, securities, instruments or
other property of the Borrower in the possession of the Bank, whether for
safekeeping or otherwise, or in transit to or from the Bank (regardless of the
reason the Bank had received the same or whether the Bank has conditionally
released the same) as security for the full and punctual payment and performance
of all of the liabilities and obligations of the Borrower to the Bank and such
deposits and other sums may be applied or set off against such liabilities and
obligations of the Borrower to the Bank at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Bank.


2.2           Release of the Bank.  The Borrower hereby confirms that as of the
date hereof it has no claim, set-off, counterclaim, defense, or other cause of
action against the Bank including, but not limited to, a defense of usury, any
claim or cause of action at common law, inequity, statutory or otherwise, in
contract or in tort, for fraud, malfeasance, misrepresentation, financial loss,
usury, deceptive trade practice, or any other loss, damage or liability of any
kind, including, without limitation, any claim to exemplary or punitive damages
arising out of any transaction between the Borrower and the Bank.  To the extent
that any such set-off, counterclaim, defense, or other cause of action may exist
or might hereafter arise based on facts known or unknown that exist as of this
date, such set-off, counterclaim, defense and other cause of action is hereby
expressly and knowingly waived and released by the Borrower.  The Borrower
acknowledges that this release is part of the consideration to the Bank for the
financial and other accommodations granted by the Bank in this Agreement.


2.3           Costs and Expenses.  The Borrower shall pay to the Bank on demand
any and all costs and expenses (including, without limitation, reasonable
attorneys' fees and disbursements, court costs, litigation and other expenses)
incurred or paid by the Bank in establishing, maintaining, protecting or
enforcing any of the Bank's rights or any of the obligations owing by the
Borrower to the Bank, including, without limitation, any and all such costs and
expenses incurred or paid by the Bank in defending the Bank's security interest
in, title or right to, the Collateral or in collecting or attempting to collect
or enforcing or attempting to enforce payment of the Loan.


2.4           Indemnification.  The Borrower shall indemnify, defend and hold
the Bank and its directors, officers, employees, agents and attorneys (each an
"Indemnitee") harmless against any claim brought or threatened against any
Indemnitee by the Borrower or any guarantor or endorser of the obligations of
the Borrower to the Bank, or any other person (as well as from attorneys' fees
and expenses in connection therewith) on account of the Bank's relationship with
the Borrower, or any guarantor or endorser of the obligations of the Borrower to
the Bank (each of which may be defended, compromised, settled or pursued by the
Bank with counsel of the Bank's election, but at the expense of the Borrower),
except for any claim arising out of the gross negligence or willful misconduct
of the Bank.  The within indemnification shall survive payment of the
obligations of the Borrower to the Bank, and/or any termination, release or
discharge executed by the Bank in favor of the Borrower.


2.5           Severability.  If any provision of this Agreement or portion of
such provision or the application thereof to any person or circumstance shall to
any extent be held invalid or unenforceable, the remainder of this Agreement (or
the remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.


2.6           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.


2.7           Complete Agreement.  This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.


2.8           Binding Effect of Agreement.  This Agreement shall be binding upon
and inure to the benefit of the respective heirs, executors, administrators,
legal representatives, successors and assigns of the parties hereto, and shall
remain in full force and effect (and the Bank shall be entitled to rely thereon)
until released in writing by the Bank.  The Bank may transfer and assign this
Agreement and deliver the Collateral to the assignee, who shall thereupon have
all of the rights of the Bank; and the Bank shall then be relieved and
discharged of any responsibility or liability with respect to this Agreement and
the Collateral.  Except as expressly provided herein or in the other Loan
Documents, nothing, expressed or implied, is intended to confer upon any party,
other than the parties hereto, any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 

Information Analysis Incorporated 2013 Annual Report Form 10-K

 
2.9           Further Assurances.  The Borrower will from time to time execute
and deliver to the Bank such documents, and take or cause to be taken, all such
other further action, as the Bank may request in order to effect and confirm or
vest more securely in the Bank all rights contemplated by this Agreement
(including, without limitation, to correct clerical errors) or to vest more
fully in or assure to the Bank the security interest in the Collateral or to
comply with applicable statute or law and to facilitate the collection of the
Collateral (including, without limitation, the execution of stock transfer
orders and stock powers, endorsement of promissory notes and instruments and
notifications to obligors on the Collateral).  To the extent permitted by
applicable law, the Borrower authorizes the Bank to file financing statements,
continuation statements or amendments without the Borrower's signature appearing
thereon, and any such financing statements, continuation statements or
amendments may be signed by the Bank on behalf of the Borrower, if necessary,
and may be filed at any time in any jurisdiction.  The Bank may at any time and
from time to time file financing statements, continuation statements and
amendments thereto which contain any information required by the Virginia
Uniform Commercial Code, Titles 8.1-8.10 Code of Virginia as amended from time
to time (the "Code") for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether the
Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower. The Borrower agrees to furnish any
such information to the Bank promptly upon request.  In addition, the Borrower
shall at any time and from time to time take such steps as the Bank may
reasonably request for the Bank (i) to obtain an acknowledgment, in form and
substance satisfactory to the Bank, of any bailee having possession of any of
the Collateral that the bailee holds such Collateral for the Bank, (ii) to
obtain "control" (as defined in the Code) of any Collateral comprised of deposit
accounts, electronic chattel paper, letter of credit rights or investment
property, with any agreements establishing control to be in form and substance
satisfactory to Bank, and (iii) otherwise to insure the continued perfection and
priority of the Bank's security interest in any of the Collateral and the
preservation of its rights therein.  The Borrower hereby constitutes the Bank
its attorney-in-fact to execute, if necessary, and file all filings required or
so requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
obligations of the Borrower to the Bank are irrevocably paid in full and the
Collateral is released.
 
2.10           Amendments and Waivers.  This Agreement may be amended and the
Borrower may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if the Borrower shall obtain the Bank's
prior written consent to each such amendment, action or omission to act.  No
delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or any other right and waiver on any one
or more occasions shall not be construed as a bar to or waiver of any right or
remedy of the Bank on any future occasion.


2.11           Terms of Agreement.  This Agreement shall continue in force and
effect so long as any obligation of the Borrower to Bank shall be outstanding
and is supplementary to each and every other agreement between the Borrower and
Bank and shall not be so construed as to limit or otherwise derogate from any of
the rights or remedies of Bank or any of the liabilities, obligations or
undertakings of the Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between the Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of the Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.


2.12           Notices.  Any notices under or pursuant to this Agreement shall
be deemed duly received and effective if delivered in hand to any officer of
agent of the Borrower or Bank, or if mailed by registered or certified mail,
return receipt requested, addressed to the Borrower or Bank at the address set
forth in this Agreement or as any party may from time to time designate by
written notice to the other party; notwithstanding the foregoing notices to the
Bank with respect to accounting and collateral release and notices to the
Trustee pursuant to a Deed of Trust shall be sent to the Bank as
follows:  Attention: VP Loan Servicing, Loan Services, 6000 Atrium Way, Mt.
Laurel NJ 08054.


2.13           Virginia Law.  This Agreement is intended to take effect as a
sealed instrument and has been executed or completed and is to be performed in
Virginia, and it and all transactions thereunder or pursuant thereto shall be
governed as to interpretation, validity, effect, rights, duties and remedies of
the parties thereunder and in all other respects by the laws of Virginia without
giving effect to the conflicts of laws principles thereof.


2.14           JURY WAIVER.  BORROWER AND BANK EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, WAIVE (A) ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE
NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CAN NOT BE, OR HAS NOT BEEN WAIVED.  THE BORROWER CERTIFIES THAT NEITHER
THE BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH
PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
 
 
Executed under seal on this day November 26, 2013.
 

  Borrower:           Information Analysis Incorporated          
 
By:
/s/        Sandor Rosenberg, Chief Executive Officer                  

 